NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed 5/3/2022, in response to the non-final office action mailed 2/3/2022.
Claims 5, 6, 18, 25, 38, 39, 41, 43, 47, 49, 56, 62, 76, and 105-111 are pending.  
Claims 47, 49, 56, 62, and 76 are rejoined herein. 
Claims 5, 6, 18, 25, 38, 39, 41, 43, 47, 49, 56, 62, 76, and 105-111 are being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5, 6, 18, 25, 38, 39, 41, 43, and 105-111  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 47, 49, 56, 62, 76, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections- - withdrawn
The objection of claims 5 and 18 is withdrawn in view of the amendment filed 5/3/2022.

Claim Rejections - 35 USC § 112
The rejection of claims 5, 6, 18, 38, 39, 41, 43, and 105-111 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 5/3/2022.
The rejection of claims 43 and 109 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 5/3/2022.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 5, 6, 18, 25, 38, 39, and 106-108 under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. 2014/013412), is withdrawn in view of the amendment filed 5/3/2022.
 The rejection of claims 5, 6, 18, 25, 41, and 106-108 under 35 U.S.C. 103 as being unpatentable over Waldmann et al (U.S. 2007/0160578), ), is withdrawn in view of the amendment filed 5/3/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lily Xu on 5/26/2022.
The claims have been amended as follows: 

41. (Currently Amended) The frozen composition of claim 5, wherein the protein nanogel comprises an antibody molecule that binds CD45, integrin alpha-L (CD11a) integrin beta-2 (CD18) 

Claims 5, 6, 18, 25, 38, 39, 43, 47, 49, 56, 62, 76, and 105-111 are being allowed as set forth in the amendment filed 5/3/2022. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a frozen composition comprising a lymphocyte and a protein nanogel, wherein the protein nanogel comprises a plurality of conservation agents crosslinked to each other by a reversible linker, wherein at least one of the conservation agents comprises an IL-15 molecule complexed with a receptor polypeptide, the receptor polypeptide comprising a first domain comprising an amino acid sequence with at least 90% identity to the amino acid sequence of SEQ ID NO: 8 and having IL-15 binding activity is free of the prior art.
The closest prior art to the instant claims is Wong et al. (U.S. 2014/013412- previously cited).
Wong et al. teach a pharmaceutical composition comprising IL-15N72D:IL-15RαSu/Fc complex (Alt-803) comprising a dimeric IL-15RαSu/Fc and two IL-15N72D molecules (e.g., abstract, paras. [0006]-[0009], [0165]-[0179], claims 1 and 14).  Amino acid positions 1-65 of SEQ ID NO:1 (IL-15Rα) of Wong et al. has 100% identity with instant SEQ ID NO:8.  See also claim 2 for peptide sequence.  The IL-15 of Wong et al., per claim 3, has 99.1% identity with instant SEQ ID NO:1.  The Fc domain of Wong et al., per claim 2, has 90.4% identity with instant SEQ ID NO:14.  Alt-803 reads on a conservation agent comprising a first domain comprising SEQ ID NO:8 that has IL-15 binding activity.  Example 24 includes nucleated mouse CD8 T cells.  Wong et al. teach that Alt-803 can be included in a nanoparticle (para. [0170], [0172]).  
Wong et al. teach do not explicitly or implicitly teach that Alt-803 is part of a frozen composition comprising a lymphocyte and a protein nanogel wherein the protein nanogel comprises a plurality of conservation agents that are crosslinked to each other via a reversible crosslinker.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 5, 6, 18, 25, 38, 39, 41, 43, 47, 49, 56, 62, 76, and 105-111 are being allowed.  
Claims 5, 6, 18, 25, 38, 39, 43, 47, 49, 56, 62, 76, and 105-111 are being allowed as set forth in the amendment filed 5/3/2022.  Claim 41 is allowed as set forth in the above examiner’s amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654